Exhibit 10.38

PHARMERICA CORPORATION

SUMMARY OF

2013 SHORT-TERM INCENTIVE PROGRAM – CEO

AND

2013 SHORT-TERM INCENTIVE PROGRAM

2013 Short-Term Incentive Program – CEO

On March 4, 2013, the Board of Directors of PharMerica Corporation (the
“Corporation”), upon recommendation of the Compensation Committee, adopted the
2013 Short-Term Incentive Program (the “CEO STIP”) under the PharMerica
Corporation 2007 Omnibus Incentive Plan, as amended (the “Omnibus Plan”), for
the Corporation’s Chief Executive Officer, Mr. Gregory Weishar. The CEO STIP
provides for a performance-based annual cash award to Mr. Weishar.

Performance Cycle. The CEO STIP performance cycle is for the current year,
beginning on January 1, 2013 and ending on December 31, 2013.

Maximum Award. If the Corporation’s Adjusted EBITDA (as defined below) is equal
to or greater than a target Adjusted EBITDA for the 2013 fiscal year, then
Mr. Weishar is eligible to receive a payment under the CEO STIP equal to the
lesser of (i) 2% of Adjusted EBITDA for the 2013 fiscal year; or (ii) $2 million
(the “Maximum Award”). The Compensation Committee, in its sole discretion, may
decrease the Maximum Award based on its assessment of the Corporation’s
performance, the Chief Executive Officer’s individual performance, or any other
factors it considers relevant, however in no event may the Compensation
Committee reduce the Maximum Award below the annual bonus amount for the Chief
Executive Officer (the “Bonus Amount”).

Bonus Amount. The target Bonus Amount for Mr. Weishar is 125% of 2013 Base
Salary. 70% of the target Bonus Amount is based on the Corporation’s performance
and 30% of the target Bonus Amount is based on individual performance goals. The
Corporation must at least meet threshold Adjusted EBITDA of 80.0% of the target
Adjusted EBITDA amount in order for any payment to be made under the individual
performance-based component.

The Corporation’s performance will be measured by comparing the Corporation’s
adjusted annual earnings before interest, taxes, integration, merger and
acquisition related costs and other related charges, depreciation and
amortization expense, impairment charges of intangibles, and other accounting
principle changes (“Adjusted EBITDA”), to a target Adjusted EBITDA for the
entire 2013 fiscal year. Individual performance will be measured by comparing
certain individual performance metrics to the target individual performance
metrics determined by the Compensation Committee.

The actual Bonus Amount is based on the percentage of the performance target
achieved. Generally, the percentage of the Bonus Amount earned at the end of the
performance cycle will be determined according to the following schedule;
however the actual Bonus Amount will be interpolated between the percentages set
forth in the chart based on actual results:

 

Performance Achievement

  

Payout Level

< 80.0% of Performance Target    0.0% of Award Target 80.0% of Performance
Target    40.0% of Award Target 90.0% of Performance Target    70.0% of Award
Target 96.0% of Performance Target    88.0% of Award Target



--------------------------------------------------------------------------------

100.0% of Performance Target    100.0% of Award Target 105.0% of Performance
Target    118.8% of Award Target 110.0% of Performance Target    137.5% of Award
Target 115.0% of Performance Target    156.3% of Award Target 120.0% of
Performance Target    175.0% of Award Target > 120.0% of Performance Target   
175.0% of Award Target

2013 Short-Term Incentive Program – Other Named Executive Officers

On March 4, 2013, the Board of Directors of the Corporation, upon recommendation
of the Compensation Committee, adopted the 2013 Short-Term Incentive Program
(the “STIP”) under the Omnibus Plan. The STIP provides for performance-based
annual cash awards to the Corporation’s executive officers, and certain other
officers and employees of the Corporation. The STIP advances the Corporation’s
commitment to performance-based compensation practices by providing participants
an opportunity to earn annual cash bonuses upon achievement of certain
pre-established short-term performance objectives.

Eligibility. Officers and employees of the Corporation may receive STIP cash
awards as determined by the Board of Directors or the Compensation Committee.

Performance Cycle. The STIP performance cycle is for the current year, beginning
on January 1, 2013 and ending on December 31, 2013.

Award Targets. The amount of the awards under the STIP are based on individual
participant bonus targets. Individual participant bonus targets are established
for each participant by the Compensation Committee, in the case of the senior
executive officers reporting to the Chief Executive Officer, and by the Chief
Executive Officer, for other participants, based upon a determination of the
appropriate bonus target amounts which will enable the Corporation to remain
competitive, to retain and recruit top employees, and to align such employee’s
interests with certain strategic initiatives of the Corporation. Individual
non-executive participant bonus targets range from 5% to 100% of base salary on
December 31, 2013, with targets for the Corporation’s executive officers between
25% and 125% of base salary.

The Compensation Committee established the bonus targets under the STIP for the
Corporation’s fiscal 2012 Named Executive Officers, other than the principal
executive officer, as follows:

 

Executive

  

Title

  

Bonus Target

Michael J. Culotta    Executive Vice President & Chief Financial Officer    80%
of base salary Robert McKay    Senior Vice President of Purchasing and Trade
Relations    65% of base salary Thomas Caneris    Senior Vice President, General
Counsel, Chief Compliance Officer and Secretary    70% of base salary

Performance Criteria. The performance criteria under the STIP is divided into a
company performance-based component and individual/group performance-based
component for different employees. The breakdown for the Named Executive
Officers, other than the Chief Executive Officer, is as set forth in the chart
below. The Corporation must at least meet threshold Adjusted EBITDA of 80.0% of
target in order for any payment to be made under the individual/group
performance-based components of the STIP; provided, however, that employees
below Vice President may receive payment under the individual/group
performance-based component of the STIP if the threshold Adjusted EBITDA is not
met.

 

2



--------------------------------------------------------------------------------

Executive

  

Title

   Company
Performance     Individual/Group
Performance   Michael J. Culotta    Executive Vice President & Chief Financial
Officer      70 %      30 %  Robert McKay    Senior Vice President of Purchasing
and Trade Relations      50 %      50 %  Thomas Caneris    Senior Vice
President, General Counsel, Chief Compliance Officer and Secretary      50 %   
  50 % 

Under the STIP, company performance will be measured by comparing the
Corporation’s Adjusted EBITDA, to a target Adjusted EBITDA for the entire 2013
fiscal year. Individual/group performance will be measured by comparing certain
individual/group performance metrics to target individual/group performance
metrics established by the Corporation’s Compensation Committee in consultation
with the Chief Executive Officer for the Named Executive Officers other than the
Chief Executive Officer.

Award Payouts. Award payout levels are based on the percentage of the
performance target achieved. Generally, the percentage of the award earned at
the end of the performance cycle will be determined according to the following
schedule; however the actual award payout will be interpolated between the
percentages set forth in the chart based on actual results:

 

Performance Achievement

  

Payout Level

< 80.0% of Performance Target    0.0% of Award Target 80.0% of Performance
Target    40.0% of Award Target 90.0% of Performance Target    70.0% of Award
Target 96.0% of Performance Target    88.0% of Award Target 100.0% of
Performance Target    100.0% of Award Target 105.0% of Performance Target   
118.8% of Award Target 110.0% of Performance Target    137.5% of Award Target
115.0% of Performance Target    156.3% of Award Target 120.0% of Performance
Target    175.0% of Award Target > 120.0% of Performance Target    175.0% of
Award Target

Payment of Awards. Payment of STIP awards will be made in cash. Awards will be
paid on a specific date by which the Compensation Committee reasonably expects
that the Corporation’s Adjusted EBITDA for the year on which the award was based
will have been reported. The Corporation will make the payment of the STIP
awards to participants as soon as administratively practicable following the
date of the award determination, but no later than March 15, 2014.

Vesting and Forfeiture. STIP participants must remain continuously employed
full-time by the Corporation until the award payment date in order to be
entitled to receive a payout of an STIP award.

Other Terms & Provisions. STIP participants are not permitted to transfer STIP
awards, except by will or the laws of descent and distribution. The Corporation
is entitled to withhold from any payments of awards under the STIP any and all
amounts required to be withheld for federal, state and local withholding taxes.
The Compensation Committee has the discretion to change terms and conditions of
STIP awards as it deems necessary to ensure that the STIP awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(c) of the Internal Revenue Code.

 

3